IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                             No. 69449-9-1


                     Respondent,                 DIVISION ONE


       v.

                                                 UNPUBLISHED OPINION
COREY ALEXANDER SCHUMACHER,

                     Appellant.                  FILED: April 6, 2015


       Leach, J. — Corey Schumacher appeals jury convictions on two counts of

child molestation in the first degree and one count of child molestation in the

second degree.     He assigns error to the trial court's failure to enter written

findings and conclusions following a CrR 3.5 hearing and contends that a sidebar

conference about prospective jurors' hardship claims violated his right to a public

trial and right to be present. In a statement of additional grounds for review, he

makes a number of other claims. Because Schumacher shows no prejudice from

the trial court's delay in entering written findings, establishes no violation of his

right to a public trial or right to be present, and makes no valid claim in his

statement of additional grounds, we affirm.

                                      FACTS


       The State charged Corey Schumacher by amended information with three

counts of molestation of a child in the first degree and two counts of molestation
NO. 69449-9-1 / 2




of a child in the second degree. The State dismissed one of the second degree

child molestation counts during the course of trial.

       Following a May 24, 2012, pretrial CrR 3.5 hearing, the court made oral

findings of fact and conclusions of law and admitted Schumacher's custodial

statements to two detectives. The court did not enter written findings until after

Schumacher filed this appeal.

       On May 31, 2012, the trial court swore in a panel of prospective jurors and

announced the charges against Schumacher. The court then explained that the

trial could last two weeks and, after defining "hardship" for jury service purposes,

asked potential jurors who claimed hardship to state their reasons. These

prospective jurors did so on the record in open court. After the court asked the
panel to leave the courtroom temporarily, the court and counsel discussed the
hardship claims on the record. The court excused some jurors and reserved

ruling on others pending further questioning. Concerned that not enough jurors
remained on the panel, the court requested a second group of prospective jurors.

       Before bringing in the prospective jurors that afternoon, the judge told the

parties that to facilitate completion of jury orientation by the end of the day, he
wished to conduct their discussion of the second panel's hardship claims in a

sidebar. The court clarified, presumably for defense counsel, "I will give you a
NO. 69449-9-1 / 3




chance to speak to your client so you can discuss any hardships before I make

any final decisions."

       The court swore in the new group of prospective jurors and explained the

charges and the hardship screening process. Prospective jurors from the second

panel explained their hardship claims in open court.        The court then told the

jurors, "All right. I am going to talk to the lawyers over here, and if you want to

stand and stretch or talk amongst yourselves, you certainly may. I will be right

back." The court and counsel then conducted an unrecorded sidebar discussion,

after which the court excused seven prospective jurors on the record. The court

asked the remaining members of the second panel to go downstairs briefly.1

Once the panel had left the courtroom, the judge described the sidebar for the

record:


       We had a side-bar, and there was no disagreement on the people
       excused. We did agree to let number 70 go, and I did not. And I
       will tell counsel now that the reason that I didn't is it seemed to me
       to be unfair to keep 61 and let 70 go. Really the same rationale we
       are talking about there with people for work, but I may excuse him
       eventually, number 70.

                I also asked [defense counsel] if he wanted any additional
       time to talk to his client, and he did not.




          1 The court gave this instruction only to the venire, not to anyone else in
the courtroom.
NO. 69449-9-1 / 4




         Neither party made any objection to the hardship excusals.         When the

prospective jurors returned, the judge conducted an orientation and began voir

dire.2

         A jury found Schumacher guilty of two counts of child molestation in the

first degree and one count of child molestation in the second degree but was

unable to reach a verdict on one of the first degree counts. Schumacher timely

appealed, filing his opening brief in this court on May 8, 2013.

         On June 25, 2013, the trial court entered findings of fact and conclusions

of law on the CrR 3.5 motion to suppress defendant's statements.

                                     ANALYSIS


CrR 3.5 Findings


         In his opening brief, Schumacher asked this court to remand this case to

the trial court for entry of written findings of fact and conclusions of law for the

CrR 3.5 hearing.     CrR 3.5(c) requires the trial court to make a written record:

"After the hearing, the court shall set forth in writing: (1) the undisputed facts; (2)

the disputed facts; (3) conclusions as to the disputed facts; and (4) conclusion as

to whether the statement is admissible and the reasons therefor."           Failure to



         2 If prospective jurors had indicated on a jury questionnaire that they did
not wish to discuss a sensitive matter in public, the parties and the court
interviewed them individually in open court and on the record, outside the
presence of the rest of the panel. Once the parties finished this individual
questioning, voir dire examination of the whole panel continued in open court.
                                          -4-
NO. 69449-9-1 / 5




enter written findings is error, but any error is harmless where oral findings are

sufficient to allow appellate review.3

       Here, Schumacher does not challenge the court's decision to admit the

statements.4 Nor does he allege that the court "tailored" its written findings to

meet an issue presented on appeal.5 The trial court's oral ruling sets forth the

court's reasons for its decision and is sufficient to permit appellate review of the

merits of the decision. In this case, the court ultimately entered written findings.

Those findings, although delayed, contain no disputed facts, are consistent with

the court's oral ruling, and support the court's decision. Schumacher does not

show that any prejudice resulted from the court's delay. We affirm the trial

court's ruling.

Right to a Public Trial

       In a supplemental brief,6 Schumacher contends that the trial court violated

his right to a public trial by conducting a sidebar discussion about hardship

       3 State v. Cunningham, 116 Wash. App. 219, 226, 65 P.3d 325 (2003).
       4 In his statement of additional grounds for review, Schumacher makes
reference to the audio evidence and makes one claim contingent on this court's
determination that the trial court improperly admitted it. But he does not argue or
cite authority for such a claim of improper admission.
       5 See State v. Smith, 68 Wash. App. 201, 209-10, 842 P.2d 494 (1992)
(when reviewing court remands for entry of findings after appellant files opening
brief, court must examine any claim that court tailored findings in response to the
defendant's appeal).
        6 In the motion to file supplemental brief filed with this court, defense
counsel noted that it did not receive a transcript of the verbatim report of jury
selection proceedings until June 13, 2013.          Therefore, defense identified
                                         -5-
NO. 69449-9-1 / 6




excusals. An alleged violation of the right to a public trial presents a question of

law this court reviews de novo.7           The Washington and United States

Constitutions guarantee the right of a criminal defendant to a public trial.8 Article

I, section 10 of the Washington Constitution contains an additional guaranty of

open court proceedings: "Justice in all cases shall be administered openly, and

without unnecessary delay." There is a strong presumption that courts are to be

open at all stages of trial.9 The right to a public trial extends to the voir dire of

prospective jurors.10

         A party who proposes closure of a proceeding must show "an overriding

interest based on findings that closure is essential to preserve higher values and

narrowly tailored to serve that interest."11 In State v. Bone-Club, the Washington

Supreme Court set forth a five-factor test courts must use to evaluate the

constitutionality of a proposed closure.12 Our Supreme Court has held that a


additional meritorious issues one month after it had filed the appellant's opening
brief.
         7 State v. Sublett. 176 Wash. 2d 58, 70, 292 P.3d 715 (2012).
         8 U.S. Const, amend. VI ("In all criminal prosecutions, the accused shall
enjoy the right to a speedy and public trial, by an impartial jury."); Wash. Const.
art. I, § 22 ("In criminal prosecutions the accused shall have the right to appear
and defend in person, or by counsel, . . . [and] to have a speedy public trial by an
impartial jury.").
         9 Sublett, 176Wn.2dat70.
         10 Presley v. Georgia, 558 U.S. 209, 213, 130 S. Ct. 721, 175 L. Ed. 2d
675 (2010); State v.Wise, 176Wn.2d1, 11, 288 P.3d 1113 (2012).
       11 State v. Momah, 167 Wash. 2d 140, 148, 217 P.3d 321 (2009); see also
Waller v. Georgia, 467 U.S. 39, 45, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984).
       12 In Bone-Club, the court held that a court must consider the following
                                         -6-
NO. 69449-9-1 / 7




public trial claim may be raised for the first time on appeal13 and that a violation is

generally a structural error requiring reversal.14

       "But not every interaction between the court, counsel, and defendants will

implicate the right to a public trial or constitute a closure if closed to the public."15

Before deciding if a trial court violated a defendant's right to a public trial, a

reviewing court must determine if "the proceeding at issue implicates the public

trial right, thereby constituting a closure at all."16 In State v. Sublett,17 the court

adopted the "experience and logic" test articulated by the United States Supreme

factors on the record:
              "1. The proponent of closure or sealing must make some
         showing [of a compelling interest], and where that need is based
         on a right other than an accused's right to a fair trial, the
         proponent must show a 'serious and imminent threat' to that right.
              "2. Anyone present when the closure motion is made must
         be given an opportunity to object to the closure.
              "3. The proposed method for curtailing open access must be
         the least restrictive means available for protecting the threatened
         interests.
          "4. The court must weigh the competing interests of the
      proponent of closure and the public.
           "5. The order must be no broader in its application or
      duration than necessary to serve its purpose."
128 Wash. 2d 254, 258-59, 906 P.2d 325 (1995) (alteration in original) (quoting
Allied Dailv Newspapers v. Eikenberrv, 121 Wash. 2d 205, 210-11, 848 P.2d 1258
(1993)).
       13 State v. Nionge, 181 Wash. 2d 546, 554, 334 P.3d 1068, cert, denied, 135
S. Ct. 880 (2014); Wise, 176 Wash. 2d at 15-16.
       14 Nionge, 184 Wash. 2d at 554; Wise, 176 Wash. 2d at 13-14, State v. Paumier,
176Wn.2d29, 35, 288 P.3d 1126(2012).
       15 Sublett, 176Wn.2dat71.
       16 Sublett, 176 Wash. 2d at 71; see also State v. Beskurt, 176 Wash. 2d 441,
446, 293P.3d 1159(2013).
       17 176 Wash. 2d 58, 72-75, 292 P.3d 715 (2012).
                                           -7-
NO. 69449-9-1 / 8




Court in Press-Enterprise Co. v. Superior Court18 to determine if a particular

process must remain open to the public absent a Bone-Club analysis.              The

"experience" prong of this test asks "'whether the place and process have

historically been open to the press and general public.'"19 "The logic prong asks

'whether public access plays a significant positive role in the functioning of the

particular process in question.'"20 If the answer to both questions is yes, the

public trial right attaches, and the trial court must apply the Bone-Club factors on

the record before closing the proceeding to the public.21

       Here, two proceedings potentially implicate the public trial right: the

sidebar conference and the "closed" discussion of hardship excusals that

occurred during the sidebar.       We hold that neither proceeding implicated

Schumacher's right to a public trial and, therefore, there was no closure and no

violation.


       Sidebar


       When the parties briefed the public trial issue, our Supreme Court had not

yet decided State v. Smith,22 where the defendant challenged a number of on-




       18 478 U.S. 1, 8-10, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986) (Press II).
       19 Sublett, 176 Wash. 2d at 73 (quoting Press II, 478 U.S. at 8).
       20 Sublett, 176 Wash. 2d at 73 (quoting Press II, 478 U.S. at 8).
       21 Sublett, 176Wn.2dat73.
       22 181 Wash. 2d 508, 334 P.3d 1049 (2014).
                                        -8-
NO. 69449-9-1 / 9




the-record sidebar conferences as violations of his right to a public trial. Smith

controls the outcome here.

      Applying the experience and logic test in that case, the court held that

traditional sidebars do not implicate the right to a public trial.23 Addressing the

experience element, the court noted that sidebar conferences "have historically

occurred outside the view of the public."24 As for the logic prong, the court found

"no specific interest that is served by ensuring that the public is privy to a

sidebar."25 Rather, the court found more persuasive reasons in favor of deciding

that the public trial right does not attach. The court noted, for example, the

practical considerations involved in interrupting trial to dismiss the jury every time

the court wishes to admonish or hear an objection from counsel.            The court

concluded, "[R]ulings that are the subject of traditional sidebars do not invoke

any of the concerns the public trial right is meant to address regarding perjury,

transparency, or the appearance of fairness."26

       The court arrived at this holding even though many of the sidebars at

issue in Smith involved legal questions about admissibility of evidence and

testimony.27 Schumacher's case is less complex. Here, the sidebar conference

       23 Smith, 181 Wn.2dat511.
       24 Smith, 181 Wn.2dat515.
       25 Smith, 181 Wn.2dat518.
       26 Smith, 181 Wash. 2d at 518 (citing Sublett, 176 Wash. 2d at 77).
       27 Two sharply dissenting justices noted that these "important and
substantive" rulings by the court "almost certainly affected the outcome" and
                                         -9-
NO. 69449-9-1/10




involved an essentially administrative matter: excusals of prospective jurors for

hardship reasons unrelated to the substantive facts of Schumacher's case.

Moreover, although no contemporaneous record of the sidebar was made, the

trial court "promptly memorialized in the record" the contents of the discussion

and its ruling, as the court mandated in Smith.28           And prospective jurors

explained their hardship claims in open court.          We hold that the sidebar

discussion did not violate Schumacher's right to a public trial.

       Hardship Excusals

       Although our conclusion that the sidebar discussion did not implicate

Schumacher's right to a public trial resolves this issue, we will also address

Schumacher's contention that a "closed" discussion about hardship excusals

violated his public trial right. We conclude that no violation occurred.

       Though our Supreme Court has not decided if the public trial right

generally attaches to the hardship excusal phase of jury selection,29 in the

"helped shape the course of the trial." Smith, 181 Wash. 2d at 527 (Wiggins, J.,
dissenting), 538 (Owens, J., dissenting).
       28 Smith, 181 Wash. 2d at 516 n.10.
      29 Although the court in Njonge noted that it granted review of the issue of
"whether the portion of jury selection in which the court excuses jurors for
hardship is a proceeding to which the public trial right attaches," the court
decided the case more narrowly, holding only that the record of Njonge's trial did
not show any closure of voir dire. Njonge, 181 Wash. 2d at 548-49, 557. State v.
Wilson, 174 Wash. App. 328, 298 P.3d 148 (2013), petition for review filed. No.
88818-3 (Wash. May 16, 2013), which this court recently followed in an
unpublished decision, State v. McClure, 2014 WL 6438467 (Wash. Ct. App. Nov.
17, 2014), more directly addresses the issue here.
                                        -10-
NO. 69449-9-1 /11




factually similar State v. Wilson,30 Division Two of this court held that it does not.

In Wilson, the defendant challenged the bailiff's administrative excusal of two ill

jurors before voir dire began.       Addressing Wilson's argument that hardship

excusals were part of the "jury selection" process implicating the right to a public

trial, Division Two distinguished between the broader "entire jury selection

process," which includes "the initial summons and administrative culling of

prospective jurors from the general adult public," from "the narrower, voir dire

component," which entails the examination of prospective jurors to determine

their qualifications to serve on this particular case.31

       Schumacher attempts to distinguish Wilson.          He emphasizes that while

the bailiff in Wilson dismissed the ill jurors before any questioning about hardship

or bias had occurred, in his case the prospective jurors had already filled out a

case-specific questionnaire, been sworn in, and answered questions in the

courtroom.    He argues, "Whatever line exists between administrative excusals

carried out by a clerk and the voir dire process, Schumacher's case falls firmly on

the side of voir dire."


       We disagree.       Here, the record demonstrates that the basis for all the

excusals following the sidebar was personal hardship unrelated to Schumacher's


      30 174 Wash. App. 328, 333, 298 P.3d 148 (2013), petition for review filed,
No. 88818-3 (Wash. May 16, 2013).
      31 Wilson, 174 Wash. App. at 338.
                                          -11-
NO. 69449-9-1/12




case. Because no juror was excused for cause, with a peremptory challenge, or

because of an answer on the questionnaire, Schumacher's distinction describes

no difference of any consequence.

       Statutes, court rules, and case law all support this conclusion.        RCW

2.36.100 gives discretion to both the court and the "court's designee" to excuse

jurors for hardship.    Our Supreme Court has consistently held that this statute

permits a trial court to delegate administrative juror excusals to court clerks or

other agents, as long as such excusals are not for case-specific reasons.32

       Court rules also distinguish general screening from case-specific voir dire

examination. CrR 6.3, entitled "Selecting the Jury," provides that "jurors shall be

selected at random from the jurors summoned who have appeared and have not

been excused." CrR 6.4, "Challenges," provides that "voir dire examination shall

be conducted for the purpose of discovering any basis for challenge for cause

and for the purpose of gaining knowledge to enable an intelligent exercise of

peremptory challenges."33 This phase entails the judge and counsel asking the

prospective jurors "questions touching their qualifications to serve as jurors in the

case, subject to the supervision of the court as appropriate to the facts of the

case."34


       32 See, e.g., In re Pers. Restraint of Yates, 177 Wash. 2d 1, 21-22, 296 P.3d
872 (2013); State v. Rice, 120 Wash. 2d 549, 561, 844 P.2d 416 (1993).
      33 CrR 6.4(b).
       34 CrR 6.4(b).
                                        -12-
NO. 69449-9-1/13




       In Wilson, Division Two noted that our Supreme Court has often used the

terms "jury selection and "voir dire" interchangeably in the public trial context.35

But our Supreme Court's public trial cases, as well as cases the court cites for

support, are consistent with Wilson's analysis.    Where the court has found an

impermissible closure in the context of jury selection, the closure has involved

the substantive voir dire phase, not excusals purely for hardship or other non-

case-specific reasons, regardless of the name the court has given the

proceeding.36

       To make this distinction is not to resort to the "legal-factual" test our

Supreme Court rejected in Sublett.37 Rather, this analysis usefully distinguishes


       35 Wilson, 174 Wash. App. at 338-39 (citing Paumier, 176 Wash. 2d at 34-35;
Wise, 176 Wash. 2d at 12 n.4; State v. Brightman, 155 Wash. 2d 506, 515, 122 P.3d
150 (2005)); see also Nionge, 181 Wash. 2d at 557 (deciding if courtroom was
closed "during voir dire" or "during the first stages of voir dire").
        36 See, e.g., Presley, 558 U.S. at 214 (impermissible to exclude public
from voir dire without considering alternatives to closure); Wise, 176 Wash. 2d at 6-
7 (partial voir dire in chambers included case-specific questioning); Paumier, 176
Wash. 2d at 32-33 (same); In re Pers. Restraint of Morris, 176 Wash. 2d 157, 162, 288
P.3d 1140 (2012) (same); State v. Strode, 167 Wash. 2d 222, 223-24, 217 P.3d 310
(2009) (same); Brightman, 155 Wash. 2d at 509 (courtroom closed to public during
jury selection); In re Pers. Restraint of Orange, 152 Wash. 2d 795, 799-800, 100
P.3d 291 (2004) (same); see also Sublett, 176 Wash. 2d at 72-73 ("[Resolution of
whether the public trial right attaches to a particular proceeding cannot be
resolved based on the label given to the proceeding.").
       37 Sublett, 176 Wash. 2d at 72 ("We decline to draw the line with legal and
ministerial issues on one side, and the resolution of disputed facts and other
adversarial proceedings on the other. The resolution of legal issues is quite often
accomplished during an adversarial proceeding, and disputed facts are
sometimes resolved by stipulation following informal conferencing between
counsel."); see also Smith, 181 Wash. 2d at 514 (observing that in Sublett, the court
                                        -13-
NO. 69449-9-1 /14




between    discretionary   administrative    proceedings      not   touching   on   the

defendant's rights or specific case on the one hand and adversarial proceedings

directly relating to those rights and that case on the other. Here, the trial court's

hardship excusals constituted the former and not the latter.38 We hold that no

violation of Schumacher's right to a public trial occurred.

Right To Be Present

       Schumacher also argues that the sidebar conference violated his

constitutional right to be present. We disagree.

       The Washington and United States Constitutions guarantee a criminal

defendant's "fundamental right to be present at all critical stages of a trial."39 This

due process right extends to voir dire.40 This court reviews de novo a claimed


"rejected the old legal-factual distinction in favor of the experience and logic test
to determine whether the proceeding at issue implicates the public trial right").
        38 As the State points out, supporting this conclusion are decisions by all
three divisions of the Court of Appeals holding that even the exercise of
peremptory and for-cause challenges at sidebar or in writing does not implicate
the right to a public trial, provided the court makes a record. See, e.g.. State v.
Filitaula,     Wn. App.       , 339 P.3d 221 (2014), petition for review filed. No.
91192-4 (Wash. Jan. 9, 2015); State v. Marks,            Wn. App.    , 339 P.3d 196
(2014), petition for review filed, No. 91148-7 (Wash. Dec. 29, 2014); State v.
Webb, 183 Wash. App. 242, 333 P.3d 470 (2014), review denied, 182 Wash. 2d 1005
(2015); State v. Dunn, 180 Wash. App. 570, 321 P.3d 1283 (2014), review denied,
181 Wash. 2d 1030 (2015); State v. Love, 176 Wash. App. 911, 309 P.3d 1209(2013),
review granted, 181 Wash. 2d 1029 (2015). In Schumacher's case, the excusals
occurred before the parties had begun substantive voir dire examination and thus
before the exercise of any challenges.
        39 State v. Irbv, 170 Wash. 2d 874, 880, 246 P.3d 796 (2011); U.S. Const.
amend. VI; Wash. Const, art. I, § 22.
       40 Irbv, 170Wn.2dat883.
                                         -14-
NO. 69449-9-1/15




violation of the constitutional right to be present, using a harmless error

analysis.41

        Like the right to a public trial, however, the right to be present is not

absolute; "'the presence of a defendant is a condition of due process to the

extent that a fair and just hearing would be thwarted by his absence.'"42            A

defendant has a right to be present "'whenever his presence has a relation,

reasonably substantial, to the fullness of his opportunity to defend against the

charge.'"43

        In State v. Irbv,44 our Supreme Court distinguished pre-voir dire

administrative excusals on the basis of general qualifications from "'individual,

substantive voir dire'" conducted to test jurors' qualifications to serve on a

particular case. In Irbv, after prospective jurors completed a questionnaire, the

court   and   counsel    discussed    dismissing    certain   jurors   in   an   e-mail

conversation.45   Irby was in custody and did not participate.46 Our Supreme


      41 jrby, 170 Wash. 2d at 880. The harmless error standard also applies to a
claimed violation of the right to "appear and defend" under art. I, § 22 of the
Washington Constitution, irby, 170 Wash. 2d at 885-86.
        42 Irby, 170 Wash. 2d at 881 (quoting Snyder v. Massachusetts, 291 U.S. 97,
107-08, 54 S. Ct. 330, 78 L. Ed. 674 (1934), overruled in part on other grounds
sub nom. Mallov v. Hogan, 378 U.S. 1, 84 S. Ct. 1489, 12 L Ed. 2d 653 (1964)).
        43 Irby, 170 Wash. 2d at 881 (quoting Snyder, 291 U.S. at 105-06).
        44 170 Wash. 2d 874, 882, 246 P.3d 796 (2011) (citing Commonwealth v.
Bamoski, 418 Mass. 523, 530, 531, 638 N.E.2d 9 (1994) (distinguishing
"preliminary hardship colloquies" from "individual, substantive voir dire")).
       45 Irby, 170 Wash. 2d at 877-78.
        46 Irbv, 170Wn.2dat878.
                                         -15-
NO. 69449-9-1/16




Court noted that while the trial court subsequently dismissed some jurors for

hardship reasons, it dismissed others for cause.47 The court held that the e-mail

exchange constituted a phase of jury selection that Irby had a right to attend and

that the trial court violated his right to be present by excusing jurors for cause in

his absence.48

       Citing Irbv, Schumacher argues "the trial court unconstitutionally took

hardship challenges in [his] absence." Unlike Irby, who showed that some of the

discussion and subsequent excusals for cause were a critical stage of his trial,

Schumacher does not establish that his absence from a sidebar conference


finalizing dismissals for general hardship hindered his opportunity to defend

against the charges. And although Schumacher may not have participated in the

sidebar discussion, unlike the court in Irby, the court did not exclude Schumacher

from the hardship excusal process. He heard prospective jurors' hardship claims

in open court and had the opportunity to consult with his attorney before the court

made any decision or excused any juror. Because the sidebar was not a stage

of trial affecting Schumacher's substantial rights and he had the opportunity to

participate in the decision that followed the sidebar discussion, no violation of

Schumacher's right to be present occurred.




       47 Irby, 170 Wash. 2d at 882, 884.
       48 Irby, 170 Wash. 2d at 882-84.
                                         -16-
NO. 69449-9-1/17




Statement of Additional Grounds for Review


       In a statement of additional grounds for review, Schumacher makes a

number of meritless claims. First, he claims a sentencing error, noting that he

received a determinate sentence because he was under 18 years old at the time

of the alleged crimes but that the earliest date of one charge was 14 months past

his eighteenth birthday.     But because the court in its discretion ordered a

determinate sentence at the low end of the standard range rather than a longer

indeterminate sentence, which it had the authority to impose for these felony sex

offenses, any misunderstanding about Schumacher's age worked in his favor.

Schumacher does not state a claim for relief.


       Next, Schumacher claims vindictive prosecution, alleging that the State's

addition of charges after he rejected a plea agreement "has the appearance of

'Stacking the Deck,'" and that it "could lead the jury to believe he must be guilty if

he has so many charges against him." We reject this claim. Washington courts

have held that increased charges after a defendant refuses to plead guilty do not,

without more, raise a presumption of vindictiveness.49 Schumacher does not cite

to the record, offer authority, or otherwise support his assertion.




       49 State v. Korum, 157 Wash. 2d 614, 631, 141 P.3d 13 (2006); State v.
Bonisisio, 92 Wash. App. 783, 790-92, 964 P.2d 1222 (1998) (no vindictiveness
when State charged 10 additional counts after defendant rejected plea
agreement).
                                         -17-
NO. 69449-9-1/18




       Schumacher also makes several allegations of ineffective assistance,

assigning error to defense counsel's (1) decision to seek a continuance, (2)

failure to investigate a "timeline of where the defendant was in the summer

months between 2006 and 2010," (3) failure to call Schumacher's mother as a

witness, and (4) failure to object to the admission of the audio evidence of the

conversation between Schumacher and a detective.         To establish a claim of


ineffective assistance, Schumacher must show both deficient performance, i.e.,

that counsel's performance fell below an objective standard of reasonableness,

and resulting prejudice.50 "There is a strong presumption that defense counsel's

conduct is not deficient."51      Failure on either prong of the test defeats an

ineffective assistance claim.52 The decision about whether to investigate, call a

particular witness, or present certain evidence is a matter of legitimate trial

strategy and tactics and usually cannot support an ineffective assistance claim.53

Here, Schumacher does not overcome the presumption that his counsel was

effective, and his claims fail.


       50 State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80 (2004) (citing
State v. Thomas, 109 Wash. 2d 222, 225-26, 743 P.2d 816 (1987)); State v.
McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995).
       51 Reichenbach, 153 Wash. 2d at 130 (citing McFarland, 127 Wash. 2d at 335).
       52 Strickland v. Washington, 466 U.S. 668, 697, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984).
       53 In re Pers. Restraint of Davis, 152 Wash. 2d 647, 742, 101 P.3d 1 (2004);
State v. Aho, 137 Wash. 2d 736, 745, 975 P.2d 512 (1999); State v. Benn, 120
Wash. 2d 631, 665, 845 P.2d 289 (1993) (decision not to investigate particular
matter was strategic, not negligent).
                                         -18-
NO. 69449-9-1/19




       Next, Schumacher asserts that if this court were to decide that the trial

court improperly admitted the audio evidence, this would prove a claim for

retroactive misjoinder.   This claim also fails.   Retroactive misjoinder "'arises

where joinder of multiple counts was proper initially, but later developments—

such as a district court's dismissal of some counts for lack of evidence or an

appellate court's reversal of less than all convictions—render the initial joinder

improper.'"54   Here, Schumacher does not show that the court improperly

admitted the audio evidence and offers no argument about how retroactive

misjoinder applies.55

       Finally, Schumacher alleges cumulative error: that the issues he raises

"taken as a whole [have] the appearance of unfairness." Under the cumulative

error doctrine, a combination of errors may deny the accused a fair trial even

where any one of the errors viewed individually may not justify reversal.56

Because Schumacher fails to show any error, the cumulative error doctrine does

not apply.




       s^ United States v. Lazarenko, 564 F.3d 1026, 1043 (9th Cir. 2009)
(internal quotation marks omitted) (quoting United States v. Vebeliunas, 76 F.3d
1283, 1293-94 (2d Cir. 1996)).
      55 See RAP 10.3(a)(4), (6); Norcon Builders, LLC v. GMP Homes VG,
LLC, 161 Wash. App. 474, 486, 254 P.3d 835 (2011) (declining to consider an
inadequately briefed argument).
       56 Yates, 177 Wash. 2d at 65-66.
                                       -19-
NO. 69449-9-1 / 20




                                  CONCLUSION


       Because Schumacher shows no prejudice from the trial court's delay in

entering written findings, establishes no violation of his right to a public trial or

right to be present, and makes no valid claim in his statement of additional

grounds, we affirm.




                                                       £*